Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 1/14/2021.
• Claims 1-15 are currently pending.


Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 1/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
• Applicant’s arguments, see pages 6-9, filed 1/14/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The cited prior arts rejection of said claims under 35 U.S.C. 102(a)(2) has been withdrawn. 

Allowable Subject Matter
• Claims 1-15 are allowed. 
---The following is an examiner’s statement of reasons for allowance: The cited prior arts of record along with the updated prior arts searches [e.g. either singularly or combination of references thereof) that teach and/or suggest “determining at least one interest element related to the voice inquiry from: media content currently provided to the user by the electronic device, media content from the user's environment, wherein the media content from the user’s environment includes background sounds present in the user’s environment, and media content previously provided to the user as responses to previous voice inquiries by the user; and generating a response related to the determined interest element to the user's voice inquiry” as cited in claim 1. The same also applies to claim 7 due to similar claimed features/limitations as cited in claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIERRY L PHAM/Primary Examiner, Art Unit 2674